Bloodworth, J.
This case is controlled by the principle announced in Antonopoulas v. State, 26 Ga. App. 787 (107 S. E. 359), where it was held: “ Where one is sentenced for a violation of a criminal statute, and, under the provisions of the act of the General Assembly approved August 16, 1913 (Ga. L. 1913, p. 112; Park’s Penal. Code, § 1081 (a), (b), (c), (d) ), on certain conditions named in the order, is allowed to serve the sentence ‘ outside the confines of the chaixx-gang, jail, or other place of detention,’ and, while serving the sentence, violates the tei'ms of his parole, and the court, upoxx the defendant being brought before it and after due examination, revokes its leave to the defendant to serve his tex-m outside the chain-gang or other place of detention, this is not such a final judgment as is subject to review on a bill of exceptions.” See Antonopoulas v. State, 151 Ga. 466 (107 S. E. 156). Under the above ruling the writ of error must be, and is

Dismissed.


Broyles, C. J., and Luke, J., concur.